Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145164 & (17)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BRUCE MIHALOVITS,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices
           Cross-Appellee,
  v                                                                 SC: 145164
                                                                    COA: 304186
                                                                    WCAC: 10-000018
  SDW HOLDINGS CORPORATION and
  NEW HAMPSHIRE INSURANCE COMPANY,
           Defendants-Appellees,
           Cross-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 20, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The application for leave
  to appeal as cross-appellants is therefore moot and is DENIED.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
         t1031                                                                 Clerk